Citation Nr: 1635662	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as secondary to chemical exposure.

2.  Entitlement to service connection for ischemic heart disease (IHD), to include as secondary to chemical exposure.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to August 1947, as well as from November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2016, the Veteran asked the RO to reschedule his hearing, and the Board remanded the case to hold the asked-for hearing.  In May 2016, the Veteran withdrew his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for diabetes mellitus, residuals of prostate cancer, and IHD.  Regrettably, the Board finds that a remand is necessary so the Veteran might undergo Compensation and Pension (C&P) examinations for the claimed conditions.

The Veteran was awarded the Korean Service Medal, to denote service in the Republic of Korea during the War.  In pertinent part, he has stated that he was exposed to contaminated water, i.e., sewage water, and DDT in Korea.  As the Veteran has not yet undergone any C&P examinations to determine if his conditions are linked to his claimed exposure, a remand is in order.  Without a complete record, the Board cannot render a decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for an examination and opinion by a suitably qualified examiner in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer is related to his time in service, specifically to his exposure to DDT and sewage/contaminated water in Korea.

2.  Arrange for an examination and opinion by a suitably qualified examiner in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's IHD is related to his time in service, specifically to his exposure to DDT and sewage/contaminated water in Korea.

3.  Arrange for an examination and opinion by a suitably qualified examiner in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is related to his time in service, specifically to his exposure to DDT and sewage/contaminated water in Korea.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




